DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendment filed 04/26/2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 01/27/2022.
Response to Arguments
Applicant’s amendments filed 04/26/2022 overcome the previous rejections.  However, in light of the claim amendments, a new interpretation of Cooper/Rodriguez is outlined below.  All arguments directed to the claims as amended are addressed in the body of the rejection below.  Arguments applicable to the current interpretation of the prior art will be addressed.
Applicant states in page 2 of “Remarks” filed 04/26/2022 that link 272 of Cooper is part of a parallelogram linkage portion and is not kept in a vertical orientation and cannot correspond to the vertical link. The Office respectfully, disagrees. The link 272 is shown in an angled direction in figure 2A and is clearly shown as linking two elements, and paragraph 53 of Cooper states that 270 and 272 are coupled together by rotational pivot joints. A rotational movement of the pivot joints would allow the link 272 to reposition in a vertical orientation and meet the limitation of “to keep the vertical link vertically oriented”. One of ordinary skill in the art would look to Cooper and be able to distinguish that element 272 may be read as a vertical link since a) it can held in a vertical direction and b) it links two elements. 
Applicant argues that link 272 of Cooper is part of the manipulator and not a set-up linkage for the manipulator. The Office respectfully, disagrees. The rejection below cites to the manipulator as comprising of elements 274 and 276, and therefore link 272 is not part of the manipulator. 272 is part of the set-up linkage that leads to the manipulator 274/276. Similarly, the parallelogram portion is simply another link and is outlined as a combination of different elements (cited in the rejection below) that link 272 is NOT a part of as far as the interpretation of the rejection goes. 
Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 line 21 “the second vertically link” should read “the second vertical link”
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (US PGPub 2007/0156122) in view of Rodriguez Y Baena (US PGPub 2009/0041565), hereinafter known as “Rodriguez.”
	With regards to claim 1, Cooper discloses (Figures 1-4) a surgery system comprising: 
	a support linkage (192); 
	an orienting platform (136) movably supported by the support linkage (192); 
	a manipulator comprising an instrument holder (274) configured to support a surgical instrument (276), wherein a remote center of motion (278) is defined for the manipulator, wherein the manipulator is configured to insert the surgical instrument (276) along an insertion axis (the surgical instrument defines the insertion axis) that intersects the remote center of motion (see 276 passing through 278 in fig. 2a); and 
	a set-up linkage (fig 2A) coupled between the orienting platform (136) and the manipulator, wherein the set-up linkage comprises a base link (248) coupled with the orienting platform (136), an extension link (258) translatably coupled to the base link (248) for selective translation of the extension link (258) in a horizontal direction relative to the base link (248) (translate according to Merriam-Webster is “to bear, remove, or change from one place, state, form, or appearance to another”; paragraphs 47 and 49 – rotational joint 248 allows for 258 to be articulated, extension link 258 rotating from a leftmost point to a rightmost point in fig 2A results in a horizontal translation between those two points), a vertical link (272) coupled to the manipulator, and a set-up linkage parallelogram portion (252/268/270/280) coupling the vertical link (272) to the extension link (258), wherein the set-up linkage (fig 2A) is configured to keep the vertical link (272) vertically oriented (the joints connecting 270 to 272 and 268 will allow 272 to be vertically oriented), and wherein the set-up linkage parallelogram portion (252/268/270/280) is operable to selectively reposition the vertical link (272) vertically (paragraph 53 – ” 268 is coupled to the instrument holder 274 by rigid links 270, 272 coupled together by rotational pivot joints” - rotational pivot joints allow for selective repositioning of the links 270/272). 
	Cooper is silent wherein the manipulator is configured to rotate the instrument holder around a manipulator first axis that intersects the remote center of motion and is transverse to the insertion axis; and wherein the manipulator is configured to rotate the instrument holder around a manipulator second axis that intersects the remote center of motion and is transverse to the insertion axis and the manipulator first axis.
	However, in a similar field of endeavor, Rodriguez teaches (Figures 1-4C) a surgery system with a common manipulator. The manipulator is configured to rotate the instrument holder around a manipulator first axis (411, paragraph 29) that intersects the remote center of motion (410) and is transverse to the insertion axis (409); and to rotate the instrument holder around a manipulator second axis (408) that intersects the remote center of motion (410) and is transverse to the insertion axis and the manipulator first axis (409, paragraph 30).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgery system of Cooper to include the instrument holder rotation via the manipulator as taught by Rodriguez for the purpose of providing more range of freedom and increasing the freedom for positioning a tool holder. The manner of enhancing a particular device (surgical robot) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Rodriguez.  Accordingly, one of ordinary skill in the art would have been capable of applying the known “improvement” technique in the same manner to the prior art surgical robot of Cooper and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that having a manipulator second axis that intersects the remote center of motion would positively increase the degree of freedom increasing the range of freedom/motion of the tool holder of a surgical robot (abstract, Rodriguez).
	With regards to claim 2, Cooper discloses wherein the set-up linkage comprises: a manipulator support link (250) coupled to the manipulator (via 280/266/268/270/272); and a distal set-up linkage joint (266) coupling the manipulator support link (250) to the vertical link (272), wherein the distal set-up linkage joint (266) is configured and operable to selectively reorient the manipulator support link (250) relative to the vertical link (272) (250 rotates on axis SJA14; rotation allows for reorienting of 266 relative to 272).  
	With regards to claim 3, Cooper discloses wherein the distal set-up linkage joint (266) is configured and operable to selectively reorient the manipulator support link (250) relative to the vertical link (272) around a distal set-up linkage joint axis (SJA14) that is vertically oriented (250 rotates on axis SJA14; rotation allows for reorienting of 266 relative to 272).  
	With regards to claim 4, Cooper discloses wherein the horizontal direction is aligned with the base link (248) and the extension link (258) (258 rotates around 248 and therefore the horizontal direction from the leftmost to rightmost point results in the same alignment of 258 and 248).
	With regards to claim 5, Cooper discloses wherein the set-up linkage comprises a proximal set-up linkage joint (260) coupling the base link to the orienting platform (fig. 2a), and wherein the proximal set-up linkage joint (260) is configured and operable to selectively reorient the base link relative to the orienting platform (indicated by rotational arrow SJA11 above 260).  
	With regards to claim 6, Cooper discloses wherein the proximal set-up linkage joint (260) is configured and operable to selectively reorient the base link relative to the orienting platform around a proximal set-up linkage joint axis (SJA11) that is vertically oriented (fig. 2a).  
	With regards to claim 7, Cooper discloses further comprising: 
	a second manipulator comprising a second instrument holder configured to support a second surgical instrument (any one of the plurality of manipulator in fig. 1), wherein a second remote center of motion is defined for the second manipulator, wherein the second manipulator is configured to insert the second surgical instrument along a second insertion axis that intersects the second remote center of motion (the second manipulator is identical to the first manipulator and will comprise identical configurations; paragraph 46; see claim 1 rejection); and 
	a second set-up linkage coupled between the orienting platform and the second manipulator, wherein the second set-up linkage comprises a second base link coupled with the orienting platform, a second extension link translatably coupled to the orienting platform, the second base link for selective translation of the second extension link in a second horizontal direction relative to the second base link, a second vertical link coupled to the second manipulator, and a second set-up linkage parallelogram portion coupling the second vertical link to the second extension link, wherein the second set-up linkage portion is configured to keep the second vertically link vertically oriented, and wherein the second set-up linkage parallelogram portion is operable to selectively reposition the second vertical link vertically (the second manipulator is identical to the first manipulator and will comprise identical configurations; paragraph 46; see claim 1 rejection).  
	Cooper is silent wherein the manipulator is configured to rotate the instrument holder around a manipulator first axis that intersects the remote center of motion and is transverse to the insertion axis; and wherein the manipulator is configured to rotate the instrument holder around a manipulator second axis that intersects the remote center of motion and is transverse to the insertion axis and the manipulator first axis.
	However, in a similar field of endeavor, Rodriguez teaches (Figures 1-4C) a surgery system with a common manipulator. The manipulator is configured to rotate the instrument holder around a manipulator first axis (411, paragraph 29) that intersects the remote center of motion (410) and is transverse to the insertion axis (409); and to rotate the instrument holder around a manipulator second axis (408) that intersects the remote center of motion (410) and is transverse to the insertion axis and the manipulator first axis (409, paragraph 30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgery system of Cooper to include the instrument holder rotation via the manipulator as taught by Rodriguez for the purpose of providing more range of freedom and increasing the freedom for positioning a tool holder. The manner of enhancing a particular device (surgical robot) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Rodriguez.  Accordingly, one of ordinary skill in the art would have been capable of applying the known “improvement” technique in the same manner to the prior art surgical robot of Cooper and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that having a manipulator second axis that intersects the remote center of motion would positively increase the degree of freedom increasing the range of freedom/motion of the tool holder of a surgical robot (abstract, Rodriguez).
	With regards to claim 8, Cooper discloses wherein the second set-up linkage comprises: a second manipulator support link coupled to the second manipulator; and a second distal set-up linkage joint coupling the second manipulator support link to the second vertical link, wherein the second distal set-up linkage joint is configured and operable to selectively reorient the second manipulator support link relative to the second vertical link (the manipulators in fig. 1 are identical and will comprise identical configurations; paragraph 26; see claims 2 and 3 rejection).  
	With regards to claim 9, Cooper discloses wherein the second horizontal direction is aligned with the second base link and the second extension link (the manipulators in fig. 1 are identical and will comprise identical configurations; paragraph 26; see claim 4 rejection).
	With regards to claim 10, Cooper discloses wherein the second set-up linkage comprises a second proximal set-up linkage joint coupling the second base link to the orienting platform, and wherein the second proximal set-up linkage joint is configured and operable to selectively reorient the second base link relative to the orienting platform (the manipulators in fig. 1 are identical and will comprise identical configurations; paragraph 26; see claims 5 and 6 rejection).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        05/16/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771